Case: 3:20-cv-00244-MJN-PBS Doc #: 32 Filed: 09/10/21 Page: 1 of 1 PAGEID #: 820




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

 STEVEN KAUTZ,                                     :   Case No. 3:20-cv-244
                                                   :
        Plaintiff,                                 :
                                                   :   District Judge Michael J. Newman
 vs.                                               :
                                                       Magistrate Judge Peter B. Silvain, Jr.
                                                   :
 COMMISSIONER OF SOCIAL                            :
 SECURITY,                                         :
                                                   :
        Defendant.                                 :


                                               ORDER


       This case is before the Court on the Motion to Withdraw as Counsel filed by Plaintiff’s

counsel, Caroline Gentry. (Doc. #31). In accordance with S.D. Ohio Civ. R. 83.4(c)(2), counsel

served a copy of the Motion on Plaintiff. Because the Court “will not ordinarily grant a motion

for leave to withdraw until the client has been given an opportunity to respond to the motion[,]”

S.D. Ohio Civ. R. 83.4(c)(4), the Court ORDERS Plaintiff to file any response to counsel’s Motion

to Withdraw on or before September 29, 2021. Should Plaintiff not respond, the Court may grant

the Motion as unopposed. Plaintiff's counsel of record is ORDERED to send a copy of this Order

to Plaintiff forthwith via mail and, if possible, email.

       IT IS SO ORDERED.

September 9, 2021                                          s/Peter B Silvain, Jr.
                                                           Peter B. Silvain, Jr.
                                                           United States Magistrate Judge
